Citation Nr: 0316385	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of both 
knees.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970, and from September 1990 to July 1991.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1998 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2001, the Board 
remanded this case in order to obtain additional evidence and 
to address due process concerns.  The case is again before 
the Board for appellate consideration.

The issue of entitlement to service connection for arthritis 
of both knees is the subject of the REMAND section of this 
decision, set forth below.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in June 2001.


FINDING OF FACT

PTSD that is currently manifested is the product of an 
inservice stressor.


CONCLUSION OF LAW

PTSD was incurred as a consequence of wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
supplemental statements of the case issued in the development 
of this appeal.  In addition, the RO, in April 2001 and 
October 2001, advised him that he was to notify VA of any 
evidence he wanted VA to consider, the information he needed 
to furnish so that VA could seek those records, and the steps 
VA would undertake to obtain any such evidence.  The Board 
accordingly finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits sought, and 
the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  It is also noted 
that VA has attempted on several occasions to accord him a VA 
examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In addition, there are regulations that are specific to 
claims of service connection for PTSD.  Under 38 C.F.R. 
§ 3.304(f) (2002), service connection for PTSD requires a 
medical diagnosis of that disorder, a link between current 
symptoms and an inservice stressor, and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).  

In the instant case, there is no question that the veteran 
incurred an inservice stressor.  He is a recipient of a 
Purple Heart medal that was awarded him for wounds incurred 
by a hostile force while he was serving in the Republic of 
Vietnam.  His service medical records do not indicate the 
nature of those wounds, but his service personnel records 
reference "shrapnel [right] leg" on "30 June 69."  At his 
June 2001 personal hearing, he testified that he incurred 
shrapnel wounds to both knees.

The evidence also indicates that the veteran has been 
diagnosed with PTSD.  Reports of VA outpatient treatment 
accorded him in 1999 show that he complained of nightmares, 
and that an assessment of PTSD was rendered.  At his June 
2001 personal hearing, he testified that he had been seen for 
depression that was deemed to be a symptom of PTSD.  It is 
also noted that a service medical record dated in April 1991, 
while he was serving in the Southwest Asian Theater during 
the Persian Gulf War, shows that he answered in the 
affirmative as to whether he had recurrent thoughts about his 
experiences during Desert Shield/Desert Storm.

While the evidence is not totally unequivocal, it is clear, 
however, that the veteran incurred an inservice stressor and 
was subsequently diagnosed with PTSD.  The Board finds that 
the evidence has established that it is as likely as not that 
the veteran's PTSD is the product of his inservice wartime 
experiences.

The Board therefore concludes, with the benefit of the doubt 
applied on the veteran's behalf, that service connection for 
PTSD is appropriate.  See 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for PTSD is granted.


REMAND

The veteran is also seeking service connection for arthritis 
of both knees. While his service medical records do not 
indicate any complaints of, or treatment for, knee 
impairment, it is noted by the Board that he has testified 
that he incurred shrapnel wounds to each knee while in combat 
in Vietnam; he is the recipient of a Purple Heart medal, 
awarded in 1969 for wounds incurred in combat, and his 
service personnel records reference a right leg shrapnel 
wound in 1969.  The Board is accordingly of the opinion that 
additional development of the medical record, as described 
below, would be helpful.

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
National Personnel Records Center furnish 
copies of all morning reports and unit 
reports compiled between May 1969 and 
August 1969 for Battery A, 4th Battalion, 
42nd Artillery, 4th Infantry Division, 
U.S. Army.

2.  Following receipt of all such 
records, the RO should accord the veteran 
a VA examination in order to ascertain 
the nature of any knee disorder, and in 
particular to determine whether arthritis 
is manifested in either or both knees.  
If arthritis is manifested in either or 
both knees, the examiner should indicate 
whether, in his or her opinion, it is as 
likely as not that such disability is the 
product of injury resulting from 
shrapnel.  All tests indicated, to 
include but not necessarily limited to 
radiologic studies, are to be conducted 
at this time, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
the examination report.  The veteran's 
claims folder is to be furnished to the 
examiner, for his or her review and 
referral, prior to this examination.

3.  The RO is to advise the veteran of 
the provisions of 38 C.F.R. § 3.655 
(2002) with regard to the implications of 
a failure to report for a scheduled VA 
examination without demonstrated good 
cause, and the adverse affect that any 
such failure to report will have on his 
claim.

4.  Following completion of the above 
actions, the RO is to review the 
veteran's claim and determine whether 
service connection for arthritis of the 
knees can now be granted.  If the 
decision remains in whole or in part 
adverse to the veteran, he and his 
representative are to be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claim should be made.



	                     
______________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



